Citation Nr: 0715742	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for arthritis of the back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service in the U.S. Navy from October 
1944 to April 1946, and subsequent service in the Naval 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for arthritis of the back.  
The case has been advanced on the Board's docket by reason of 
the veteran's age.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 
20.900(c).



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current arthritis of 
the back that is due to any incident or event in service or 
is proximately due to or a result of his service-connected 
residuals of a right thumb fracture, and arthritis of the 
back is not shown to have been manifested to a compensable 
degree within one year after separation from service.  



CONCLUSION OF LAW

Arthritis of the back was not incurred in or aggravated by 
the veteran's active military service, to include as 
secondary to service-connected residuals of a right thumb 
fracture, nor may arthritis of the back be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, the veteran's claim was filed in 
September 2004.  In October 2004, the RO sent him a letter 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

For these reasons, to whatever extent there may have been any 
error in the quality or timing of the VCAA notice, VA's 
burden of rebutting the presumption of prejudice as to the 
VCAA notice has been satisfied, because the essential 
fairness of the adjudication has not been affected.  The 
initial notice was timely, and it explained what was needed 
in order to support his claim for service connection, thus 
conferring actual knowledge of the claim requirements upon 
the claimant.  Thus, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such matters are moot. 

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaint of, treatment for, or finding of arthritis of 
the back.

By July 1953 rating decision, the RO granted service 
connection for residuals of a fracture of the 1st phalanx of 
the right thumb.

Post-service VA treatment records dated from 1998 through 
2004 show that the veteran complained of painful joints, 
including the hands, wrists, shoulders, elbows, and right 
ankle.  Arthritis of multiple joints was diagnosed.  

Post-service private medical records from Dr. Trippe dated 
from 1999 through 2004, show that the veteran was treated for 
complaints of multiple joint pain, including the arms, 
shoulders, hands, and the neck.  Arthritis (degenerative 
joint disease) was diagnosed.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the decision Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within one year after 
separation from active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran contends that he has arthritis of the back that 
resulted from his service-connected residuals of fracture of 
right thumb.  The veteran has not alleged that arthritis of 
the back had its onset in service or within the first year 
after his discharge from service.  Service connection has 
been awarded for his right thumb fracture residuals, with 
degenerative joint disease, and a 20 percent disability 
rating has been in effect since May 2004.

Post-service treatment records show complaints of and 
treatment for arthritic pain, but not related to the back.  
Moreover, post-service treatment records show no complaint of 
back pain, or treatment for or finding of arthritis of the 
back.  In addition, while service connection is in effect for 
residuals of a fracture of the right thumb, with degenerative 
joint disease, and post-service the veteran has continued to 
receive treatment related to his service-connected right 
thumb disability, there is no competent medical evidence of 
record linking the veteran's service-connected right thumb 
disability to his claimed arthritis of the back.  38 C.F.R. 
§ 3.310.

Furthermore, the Board notes that any post-service complaints 
of back pain constitute a report of symptoms, as opposed to 
establishing a clinically diagnosed back disorder or 
disability.  The Court of Appeals for Veterans Claims has 
discussed what constitutes a disability, holding that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  While the Board has no reason to dispute that the 
veteran experiences back pain, there is no objective clinical 
confirmation that he suffers from an actual disability of the 
back whichis related either to service or to his service-
connected right thumb disability.  Sanchez, supra.  

Moreover, the veteran has not brought forth any medical 
evidence which would suggest the existence of a current back 
disability that is related to service or to a service-
connected disability, and a layman such as the veteran is not 
competent to offer a medical opinion or diagnosis on his own.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, with all due respect, the veteran's own opinions 
and theories do not constitute competent medical evidence in 
support of his claim, and thus carry no probative weight on 
the critical question in this matter of medical diagnosis or 
medical causation.

Since there is no competent medical evidence of record 
linking a current back disability, including arthritis, to 
service or to a service-connected disability, there may be no 
service connection for the claimed condition.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the- doubt rule does not apply, and the claim for 
service connection for arthritis of the back must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for arthritis of the back is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


